DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status
Claims 1-22 are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-22:
The closest prior art is Narayanan et al. (U.S. Patent No. 8,180,804 B1, hereinafter referred to as Narayanan), which teaches:
a relationship management system, comprising:
a relationship management server system (see Narayanan col. 37 L18-42 and Fig. 10: computer server system); and
a database (see Narayanan col. 8 L42-64 and Fig. 2B: the system comprises data store 24);
wherein the relationship management server system is configured to:
store a user account associated with a user in the database (see Narayanan col. 9 L32-33: data store 24 includes data associated with different users);
store information concerning contacts associated with the user in the database (see Narayanan col. 5 L40 to col. 6 L6: the social graph stores information about a user’s friends, where a “friend” is defined as “any user of the social network with which another user has formed a connection, friendship, association, or relationship with, causing an edge to be generated between the two users”; Note: “friends” as taught by Narayanan correspond to the claimed “contacts”);
store at least one objective in the database (Note: the claimed “objective” is interpreted according to its plain meaning, as follows: “something toward which effort is directed: an aim, goal, or end of action”; see Narayanan col. 12 L41 to col. 13 L29 and Fig. 5: the system stores information about concept nodes, referred to as “hubs”; hub nodes share information related to concepts that the users are interested in, e.g. recreational activities such as running or movies; Note: hub nodes as taught by Narayanan correspond to objectives);
score at least one relationship between the user and a contact to create a scored relationship graph (see Narayanan col. 3 L1-15: edges in the social graph define connections between users, and each edge is stored with information about the strength of the connections as determined by factors shared by the nodes connected by the edge); and
generate a recommendation (see Narayanan col. 14 L19-59 and Fig. 5: the system displays to the user recommendations section 510) concerning an action based upon at least one stored objective and the scored relationship graph (see Narayanan col. 29 L40 to col. 30 L36 and Fig. 9: recommendation-generating process 218 determines recommended hubs based on information from social graph database 206, including the requesting user and the requested hub; Note: the requested hub corresponds to the claimed "at least one stored objective" and the recommended hub corresponds to a recommended action).

Another prior art reference relied upon is Zambrano et al. (U.S. Patent No. 8,700,540 B1, hereinafter referred to as Zambrano), which teaches:
store event information associated with a user (see Zambrano col. 2 L31-35: event management system 170 stores event data including event registration details, event attendee details, etc.) and at least one stored contact in a database (see Zambrano col. 3 L14-24 and col. 4 L14-17: event management system 170 maintains a social network comprising connections between users and contacts);
score at least one relationship between the user and a contact based upon stored event information associated with the user and the contact (see Zambrano col. 8 L42-53: the system scores a connection between users based upon event history information) to create a scored relationship graph (see Zambrano col. 7 L24-49: the system creates a scored social graph that comprises scored friend connections).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
search metadata associated with contacts to identify contacts relevant to a defined objective:
generate recommendation notifications displayed to users associated with specific user accounts in the CRM database via a CRM system user interface, where the recommendation notifications specify actions the users are to take with respect to a defined objective;
automatically and continuously aggregate event metadata via interfaces with at least a mail server, where event metadata is data describing events involving a user and one or more contacts:
store event information associated with specific user accounts and contacts in the CRM database based upon the event metadata aggregated via interfaces with the at least the mail server;
build and maintain a graph schema representing a graph of relationships between user accounts and contacts described by the data in the CRM database;
generate a recommendation concerning an action a user associated with a user account in the CRM database is to take with respect to the defined objective based upon graph analysis of event metadata, including event metadata aggregated via interfaces with at least the mail server, associated with other user accounts and contacts from the CRM database identified using the graph schema
(independent claim 1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U. M./
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163